Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20         PageID.105     Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 MICHAEL NIEWOLAK,                                      2:19-CV-13386-TGB

                     Plaintiff,
                                               ORDER GRANTING IN PART
       vs.                                       AND DENYING IN PART
                                               DEFENDANTS’ MOTION FOR
 CITY OF HIGHLAND PARK, MI,                       JUDGMENT ON THE
 SGT KEATH BARTYNSKI, SGT                        PLEADINGS (ECF NO. 6)
 HEATHER HOLCOMB, LT
 EDWARDS,

                     Defendants.


      This matter is before the Court on Defendants Sergeant Keath

Bartynsky, Sergeant Heather Holcomb, and Lieutenant Edwards1

(together “Individual Officers”), and Defendant City of Highland Park’s

Motion for Judgment on the Pleadings. ECF No. 6.2 For the reasons

stated herein, the Court will GRANT IN PART and DENY IN PART

Defendants’ motion.




1 None of the pleadings identify Lieutenant Edwards’ first name.
2 While captioned as a Motion for Judgment on the Pleadings, Defendants’ motion is
actually a motion for partial judgment on the pleadings because it fails to address
Plaintiff’s constitutional claims against Defendant Bartynsky (Counts I and II), or
Plaintiff’s claims against any of the individual Defendant officers for False Arrest and
Imprisonment (Count IV), Intentional Infliction of Emotional Distress (numbered
incorrectly in the Complaint as a second “Count V”) or Assault and Battery (Count
VI).
                                           1
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.106   Page 2 of 19




                              I. Background

      On December 5, 2017, Plaintiff Michael Niewolak claims that while

he was working at Great Lakes Auto in Highland Park and attempting

to close the gate of the business, Defendant Sgt. Keath Bartynski

confronted him, beat him, and arrested him without probable cause. ECF

No. 1, PageID.3-4. More specifically, Plaintiff alleges that Bartynski

grabbed him, threw and tackled him to the ground twice, and then

handcuffed him in an excessively tight manner—all without probable

cause or legal justification. Id. He also alleges that when Defendants

Holcomb and Edwards arrived on the scene, they “participated in and/or

failed to stop” Defendant Bartynski’s use of excessive force. Id. at

PageID.4. Plaintiff contends that Holcomb and Edwards also “put their

hands on Plaintiff and refused to loosen the handcuffs although Plaintiff
informed each and every one of them that the handcuffs were too tight

and causing him severe pain and/or requested that the handcuffs be

loosened.” Id. He contends that being thrown to the ground and

handcuffed caused him “pain and injury,” as well as “abrasions and

scratches.” Id.

      Niewolak contends that all three officers then arrested him without

any cause and transported him to the Highland Park jail where he was

incarcerated without probable cause. Id. He also alleges that all charges

against him were dropped and that the Defendant Officers “knew that
Plaintiff had not committed any crime and knew they had no justification
                                      2
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20    PageID.107    Page 3 of 19




to arrest Plaintiff but conspired to falsely arrest him, detain him and

imprison him all the while knowing that he did not commit any crimes.”

Id. at PageID.4-5. Finally, Niewolak alleges that the officers threatened

that if Plaintiff sued them, they would charge him with a felony.

      Niewolak now brings eight claims: (1) Violation of the Fourth

Amendment under 42 U.S.C. § 1983 (Unreasonable Search and Seizure)

(against the Individual Officers); (2) Violation of the Fourth Amendment

under 42 U.S.C. § 1983 (Excessive Force) (against the Individual

Officers); (3) Violation of the Fourth Amendment by the City of Highland

Park (i.e., Monell claim); (4) False Arrest and Imprisonment (against the

Individual Officers); (5) Ethnic Intimidation in Violation of M.C.L. §

750.147(b) (against all Defendants); (6)3 Intentional Infliction of

Emotional Distress (against the Individual Officers); (7) Assault and

Battery (against all Defendants); and (8) Gross Negligence (against the

Individual Officers). After answering Plaintiff’s complaint (ECF No. 5),

Defendants now move for judgment on the pleadings on some of
Plaintiff’s claims. ECF No. 6.

                          II. Standard of Review

      A motion for judgment on the pleadings pursuant to Fed. R. Civ. P.
12(c) is subject to the same standard of review as a Rule 12(b)(6) motion


3 The Complaint actually has two “Count V’s,” with both the Ethnic Intimidation
claim and the Intentional Infliction of Emotional Distress claim being labeled as
Count V. If numbered correctly, the claims would correspond to the number in
parentheses above.
                                       3
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.108   Page 4 of 19




to dismiss for failure to state a claim upon which relief can be granted.

Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). Under Rule

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plausible claim need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of

action[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A court

“may consider the Complaint and any exhibits attached thereto, public

records, items appearing in the record of the case and exhibits attached
to defendant’s motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v.

Nat’l Collegiate Athletic Ass’n., 528 F.3d 426, 430 (6th Cir. 2008).

                              III. Discussion
A.    Plaintiff’s Unreasonable Search and Seizure and Excessive
      Force Claims (Counts I & II) and Defendants Holcomb’s and
      Edwards’ Claims of Qualified Immunity.

      Plaintiff asserts that the Individual Officers violated his Fourth
Amendment rights against unreasonable searches and seizures and

excessive force when they seized and imprisoned Plaintiff despite


                                      4
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20         PageID.109   Page 5 of 19




knowing that they lacked probable cause to arrest and detain him, and

for handcuffing his wrists too tightly, causing injury. ECF No. 1,

PageID.5-9. While Sgt. Bartynski does not invoke qualified immunity or

otherwise move for judgment on the pleadings as to Plaintiff’s excessive

force and unreasonable search and seizure claims,4 Sgt. Holcomb and Lt.

Edwards have claimed they are protected by qualified immunity as

governmental officials acting within the scope of their duty. ECF No. 6,

PageID.56-62. “Qualified immunity is an affirmative defense shielding

governmental officials from liability as long as their conduct ‘does not

violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Cartwright v. City of Marine City,

336 F.3d 487, 490 (6th Cir. 2003) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Qualified immunity is traditionally a two-step inquiry
where courts must determine “whether the plaintiff has shown a

violation of a constitutionally protected right” and whether that right is

so “clearly established” that a “reasonable official would understand that

what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635,

640 (1987). The district court may address the qualified immunity

analysis in any order. Kent v. Oakland Cty., 810 F.3d 384, 390 (6th Cir.

2016).

         “The plaintiff also must allege with particularity ‘facts that

demonstrate what each defendant did to violate the asserted

4   These claims against Bartynski (Counts I & II) therefore survive.
                                           5
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.110   Page 6 of 19




constitutional right.’” Courtright v. City of Battle Creek, 839 F.3d 513, 518

(6th Cir. 2016) (quoting Heyne v. Metropolitan Nashville Public Schools,

655 F.3d 556, 564 (6th Cir. 2011)). Ultimately, the plaintiff bears the

burden of establishing that the officials are not entitled to qualified

immunity. Cartwright, 336 F.3d at 491. “The test is whether, reading the

complaint in the light most favorable to the plaintiff, it is plausible that

an official’s acts violated the plaintiff’s clearly established constitutional

right.” Heyne, 655 F.3d at 562-63. While “insubstantial claims against

government officials should be resolved as early in the litigation as

possible, preferably prior to discovery,” Johnson v. Moseley, 790 F.3d 649,

653 (6th Cir. 2015), the Sixth Circuit has also “cautioned that ‘it is

generally inappropriate for a district court to grant a 12(b)(6) motion to

dismiss on the basis of qualified immunity.’” Courtright, 839 F.3d at 518
(quoting Wesley v. Campbell, 779 F.3d 421, 433 (6th Cir. 2015)).

“Although an officer’s entitlement to qualified immunity is a threshold

question to be resolved at the earliest possible point, that point is usually

summary judgment and not dismissal under Rule 12.” Wesley, 779 F.3d

at 433-34 (internal marks and citations omitted).

      1.    Unreasonable seizure and arrest

      Plaintiff   alleges   that   Bartynski,   Holcomb,     and    Edwards,

“unlawfully and without probable cause, and all the while knowing no

crime had been committed, unreasonably searched, seized and detained
Plaintiff.” ECF No. 1, PageID.6. Later, Plaintiff alleges that the
                                      6
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.111   Page 7 of 19




Defendants also lacked probable cause to “arrest” Plaintiff and that all

charges against him were dropped. Id. at PageID.4-6. Finally, he claims

that the officers threatened to charge him with a felony if he sued them.

Id. at PageID.4-5.

      “The constitutional right to ‘freedom from arrest in the absence of

probable cause’ is clearly established within our circuit.” Courtwright,

839 F.3d at 520 (quoting Wesley, 779 F.3d at 428). Therefore, to survive

the motion to dismiss, Niewolak must allege facts that make out a

plausible violation of that constitutional right, i.e., that his arrest was

unsupported by probable cause. Id. at 521. A police officer has probable

cause for arrest if, at the time the officer makes the arrest, “the facts and

circumstances within [the officer’s] knowledge and of which [he] had

reasonably trustworthy information were sufficient to warrant a prudent
man in believing that the [plaintiff] had committed or was committing an

offense.” Courtright, 839 F.3d at 521 (quoting Beck v. Ohio, 379 U.S. 89,

91 (1964)). “In other words, probable cause exists only when the police

officer ‘discovers reasonably reliable information that the suspect has

committed a crime.’” Id. (quoting Gardenhire v. Schubert, 205 F.3d 303,

318 (6th Cir. 2000)).

      To be sure, Plaintiff’s factual allegations surrounding his arrest are

sparse. But nevertheless, there is nothing in the complaint, or anything

else in the record, that suggests that Plaintiff was committing any offense
when Sgt. Bartynski approached him. Viewing the allegations in the
                                      7
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.112   Page 8 of 19




complaint in the light most favorable to Niewolak, Plaintiff was at his

place of employment, attempting to close the gate of the business when

Sgt. Bartynski drove up, out of the blue, approached Plaintiff, accosted

him and arrested him. Defendants contend that if Plaintiff is suggesting

that Holcomb and Edwards arrived after he was arrested, then the

question of whether probable cause existed to warrant the arrest was not

a decision that Holcomb or Edwards had to make. ECF No. 6, PageID.59

(citing Greene v. Barber, 310 F.3d 889, 898 (6th Cir. 2002) (finding that

because the relevant officers arrived just as a third officer was advising

the plaintiff that he was under arrest, the relevant officers were entitled

to assist their fellow officer in making the arrest and reasonable officers

in their position “would have had no reason to suppose that their conduct

was in any way unlawful”)). But reading the complaint in the light most
favorable to Plaintiff, it is alleging that Holcomb and Edwards assisted

Bartynski in making the decision to arrest Plaintiff. See ECF No. 1,

PageID.4 (¶ 14 “Each and every named Defendant officer then arrested

Plaintiff without any cause and resulting in Plaintiff being transported

to the Defendant City of Highland Park jail where he was incarcerated

without probable cause and/or any justification whatsoever.”). Therefore,

Niewolak alleges that Holcomb and Edwards participated in the decision

to arrest him, even though the only thing Niewolak alleges he did was

attempt to close the gate of his employment. Plaintiff alleges that the fact


                                      8
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.113   Page 9 of 19




that all charges against him were subsequently dropped supports his

position that the arrest was without probable cause.

      Because Niewolak has stated a plausible claim that his arrest was

unsupported by probable cause, he has alleged a violation of a clearly

established constitutional right. As any officer would know of the settled

constitutional requirement that an arrest must be based on probable

cause, Holcomb and Edwards are not entitled to qualified immunity on

Plaintiff’s unreasonable seizure and arrest claim at this motion to

dismiss stage.

      2.    Excessive Force

      Plaintiff’s complaint also alleges that Defendants employed

unreasonable and unnecessary force when they “ignored Plaintiff’s

requests to loosen the handcuffs and/or complaints that the handcuffs
were too tight, and failed to loosen the handcuffs resulting in injuries to

Plaintiff’s wrists.” ECF No. 1, PageID.8. The complaint alleges that this

caused Plaintiff “pain and injury in addition to multiple abrasions and

scratches.” Id. at PageID.4. The complaint first names Defendant

Bartynski as being the individual who grabbed Plaintiff, threw and

tackled him to the ground twice and handcuffed him excessively tight.

ECF No. 1, PageID.4. However, it then alleges that Holcomb and

Edwards arrived “and participated in and/or failed to stop the assault on

Plaintiff” “when they too put their hands on Plaintiff and refused to


                                      9
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.114   Page 10 of 19




 loosen the handcuffs” despite Plaintiff’s pleas to loosen because they were

 causing pain and injury. Id.

       Claims alleging the use of excessive force during an arrest are

 considered under the Fourth Amendment’s “objective reasonableness”

 standard. Graham v. Connor, 490 U.S. 386, 396 (1989). This standard

 requires us to consider
      the facts and circumstances of each particular case, including
      the severity of the crime at issue, whether the suspect poses
      an immediate threat to safety of the officers or others, and
      whether he is actively resisting arrest or attempting to evade
      arrest by flight.
 Id. at 396. In the scope of handcuffing, “[t]he law is clear in this Circuit

 regarding the prohibition against excessively forceful handcuffing.”

 Baynes v. Cleland, 799 F.3d 600, 616-17 (6th Cir. 2015); see also
 Kostrzewa v. City of Troy, 247 F.3d 633, 641 (6th Cir. 2001) (the right to

 be free from “excessively forceful handcuffing” is clearly established for

 qualified immunity purposes). Accordingly, it was clearly established in

 2017 that Plaintiff had a right to be free from excessively forceful

 handcuffing. See also Courtright, 839 F.3d at 519.

       However, under a qualified immunity analysis, the Court must also

 consider whether Niewolak has set forth sufficient allegations that

 Holcomb and Edwards engaged in excessively forceful handcuffing. To

 establish an excessive force claim based on handcuffing, the plaintiff
 must allege that: (1) the plaintiff complained about the tightness of the

 handcuffs, (2) the officers ignored the plaintiff’s complaint, and (3) the
                                      10
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.115   Page 11 of 19




 handcuffs caused a physical injury. McGrew v. Duncan, 937 F.3d 664, 668

 (6th Cir. 2019). Moreover, “[n]ot all allegations of tight handcuffing . . .

 amount to excessive force.” Lyons v. City of Xenia, 417 F.3d 565, 575 (6th

 Cir. 2005). “[A] subjective feeling of pain or numbness standing alone

 does not constitute a physical injury.” Jackson v. Lubelan, 657 Fed.Appx.

 487, 501 (6th Cir. 2016). But “[t]he extent of the physical injury suffered

 by the plaintiff need not be severe in order to sustain the excessive-force

 claim.” Courtright, 839 F.3d at 519 (citing Morrison v. Bd. of Trs., 583

 F.3d 394, 402 (6th Cir. 2009) (finding that allegations of bruising, wrist

 marks, and “attendant pain” suffered by the plaintiff while she was

 handcuffed were sufficient to proceed past summary judgment).

       Here, Plaintiff has alleged sufficient facts to state a claim of

 excessively forceful handcuffing against Holcomb and Edwards. Plaintiff
 alleges that (1) he complained to each of the officers that the handcuffs

 were too tight, (2) that each of the officers ignored Plaintiff’s requests to

 loosen the handcuffs, and (3) that the officers’ failure to loosen the

 handcuffs resulted in injuries to Plaintiff’s wrists, including abrasions

 and scratches. ECF No. 1, PageID.4 (¶ 15); id. at PageID.8 (¶ 33). That

 Plaintiff does not distinguish between the individual officers at this time

 is not dispositive. An excessive force handcuffing claim may be alleged

 against officers even if those officers did not physically handcuff the

 plaintiff, but they heard the plaintiff’s complaints and did nothing.
 Baynes v. Cleland, 799 F.3d 600, 608-09 (6th Cir. 2015) (denying qualified
                                      11
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20       PageID.116    Page 12 of 19




 immunity for officer who did not place handcuffs on the plaintiff but

 heard the plaintiff complain that the handcuffs were too tight). So long

 as Plaintiff alleges that Holcomb and Edwards heard him complain that

 the handcuffs were too tight and did nothing, a claim can be brought

 against them. Id. Plaintiff has alleged as much. Therefore, Defendants

 Holcomb and Edwards are not entitled to qualified immunity on

 Plaintiff’s excessive force claim at the motion to dismiss stage.5
 B.    Whether the Remainder of Plaintiff’s Claims that
       Defendants Contest Should be Dismissed Without Prejudice

       Defendants likewise move to dismiss all claims against the City and

 state law claims of ethnic intimidation and gross negligence against the

 officers. The Individual Officers also challenge the Fourteenth

 Amendment claim of excessive force and/or Substantive Due Process.

 Plaintiff has agreed to dismiss each of these claims without prejudice

 except that he still maintains that he has sufficiently pled a Fourteenth

 Amendment violation for excessive force under the Substantive Due

 Process clause.


 5 Plaintiff’s complaint also states that he is suing the individual officers in their
 official capacity for these Fourth Amendment violations. But “an official-capacity
 claim is merely another name for a claim against the municipality.” Essex v. Cty. of
 Livingston, 518 Fed.Appx. 351, 354 (6th Cir. 2013) (citing Cady v. Arenac Cnty., 574
 F.3d 334, 342 (6th Cir. 2009) (“In an official capacity action, the plaintiff seeks
 damages not from the individual officer, but from the entity for which the officer is
 an agent.”). Because Plaintiff has agreed to dismiss all claims against the City of
 Highland Park without prejudice and therefore Defendant Highland Park will be
 dismissed from this lawsuit without prejudice, the Court will likewise dismiss
 without prejudice Plaintiff’s claims against the officers in their official capacity.
                                          12
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.117   Page 13 of 19




       1.    Monell Claim (Count III)

       Defendants move to dismiss Plaintiff’s claim that the City of

 Highland Park permitted customs, practices, and/or policies which

 resulted in the violation of Plaintiff’s constitutional rights, as alleged in

 Counts I and II. ECF 1, PageID.9-12. More specifically, the complaint

 alleges that the City failed to adequately train and supervise its officers

 regarding arrests and the use of excessive force on arrestees, failing to

 fully investigate citizen complaints, failing to discipline officers who the

 City knows or should know are violating citizens’ constitutional rights,

 and failing to adequately train officers on the proper policies and

 procedures for establishing probable cause to arrest. Id. Plaintiff

 contends that defense counsel failed to contact Plaintiff’s counsel prior to

 filing its motion, and that if Defendants had done so, Plaintiff would have
 agreed to dismiss this claim without prejudice. ECF No. 12, PageID.91-

 92. Plaintiff argues that whether Defendants are entitled to judgment on

 the pleadings on this claim should therefore be moot and that

 Defendants’ motion with respect to this issue should be denied. Id.

       Defendants believe this count should be dismissed with prejudice.

 However, given that Defendants failed to seek concurrence from

 Plaintiffs prior to filing their motion in accordance with Local Rule 7.1(a),

 Plaintiff did not meaningfully respond to the merits of Defendants’

 arguments as to this count. Because Defendants failed to seek
 concurrence from Plaintiff prior to filing their motion in contravention of
                                      13
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.118   Page 14 of 19




 Local Rule 7.1(a) and Plaintiff agrees to dismiss this claim without

 prejudice, the Court DENIES Defendants’ motion with respect this claim

 and ORDERS that Plaintiff file a notice of voluntary dismissal with

 respect to Count III within seven (7) days of the entry of this Order.
       2.    State Claims Against the City of Highland Park

       Plaintiff also brought various state law claims against the City of

 Highland Park: Count IV, for False Arrest and Imprisonment, Count V,
 for Ethnic Intimidation, and Count VII, for Assault and Battery. Though

 Plaintiff agrees to dismiss these claims without prejudice (ECF No. 12,

 PageID.95-96), Defendants contend that dismissal with prejudice is

 appropriate due to the apparent governmental immunity that the City

 enjoys from tort liability. ECF No. 13, PageID.99.

       Under the Governmental Tort Liability Act (“GTLA”), M.C.L. §
 691.1407, “[e]xcept as otherwise provided in [the] act, a governmental

 agency is immune from tort liability if [it] is engaged in the exercise or

 discharge of a governmental function.” M.C.L. § 691.1407(1). The
 Michigan Supreme Court has held that, “[a]ccordingly, a governmental

 agency is immune unless the Legislature has pulled back the veil of

 immunity and allowed suit by citizens against the government.” Mack v.
 City of Detroit, 467 Mich. 186, 195, 649 N.W.2d 47 (2002). The GTLA has

 allowed suit against a governmental agency in only five areas. Id. The

 five statutory exceptions to governmental immunity are the “highway

 exception,” M.C.L. § 691.1402, the “motor vehicle exception,” M.C.L. §
                                      14
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20    PageID.119   Page 15 of 19




 691.1405, the “public building exception,” M.C.L. § 691.1406, the

 “proprietary   function   exception,”     M.C.L.   §   691.1413,     and   the

 “governmental hospital exception,” M.C.L. § 691.1407(4). Id. at 195 n.8.

 And a party suing a unit of government is required to plead facts in

 avoidance of immunity, as governmental immunity is not an affirmative

 defense, but a characteristic of government which prevents imposition of

 tort liability. Id. at 198, & n.15. See also Hall v. McCarty, No. 12-12064,

 2013 WL 1012999, at *8 (E.D. Mich. Mar. 14, 2013). Here, Plaintiff’s

 complaint does not plead any facts stating or otherwise suggesting that

 the City was not engaged in the exercise or discharge of a governmental

 function or that any of the five statutory exceptions applied. Accordingly,

 Defendants’ motion is GRANTED as to Count IV for False Arrest and

 Imprisonment, Count V labeled Ethnic Intimidation, and Count VI
 Assault and Battery and Plaintiff’s state claims against the City of

 Highland Park are DISMISSED WITHOUT PREJUDICE.

       3.    Fourteenth Amendment Claim

       In Count II of Plaintiff’s complaint, Niewolak alleges that

 Defendants’ excessive use of force violated not only his rights under the

 Fourth Amendment, but the Fourteenth Amendment as well. ECF No. 1,

 PageID.7-9. Excessive force claims can fall under the Fourth Amendment

 or the Fourteenth Amendment. Coley v. Lucas Cty., 799 F.3d 530, 537

 (6th Cir. 2015). “[T]he applicable amendment depends on the plaintiff’s
 status at the time of the incident: a free citizen in the process of being
                                      15
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.120   Page 16 of 19




 arrested or seized; a convicted prisoner; or someone in ‘gray area[s]’

 around the two.” Id. “When a free citizen claims that a government actor

 used excessive force during the process of an arrest, seizure, or

 investigatory stop, we perform a Fourth Amendment inquiry[.]” Id.

 “These Fourth Amendment protections extend through police booking

 until the completion of a probable cause hearing.” Id. (citing Aldini v.

 Johnson, 609 F.3d 858, 866, 67 (6th Cir. 2010)). Here, all of Plaintiff’s

 allegations of excessive force occurred during the arrest process and

 certainly before any probable cause hearing. Therefore, the Fourth

 Amendment, not the Fourteenth Amendment, applies to his excessive

 force claim. Therefore, Count II to the extent it alleges a violation of the

 Fourteenth Amendment is DISMISSED WITH PREJUDICE.
       4.    Claims for Gross Negligence and Ethnic Intimidation
             Against the Individual Officers (Counts V & VII)

       Finally, Plaintiff brought claims for ethnic intimidation (Count V)
 and gross negligence (Count VII) against the Individual Officers.

 Defendants have moved to dismiss these claims, ECF No. 6, PageID.63-

 66, but Plaintiff has agreed to dismiss these claims without prejudice.

 Again, because Defendants failed to seek concurrence from Plaintiffs

 prior to filing their motion in accordance with Local Rule 7.1(a), Plaintiff

 did not meaningfully respond to the merits of Defendants’ arguments as

 to these counts. Accordingly, the Court DENIES Defendants’ motion

 with respect this claim and ORDERS that Plaintiff file a notice of

                                      16
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.121   Page 17 of 19




 voluntary dismissal with respect to Counts V and VII within seven (7)

 days of the entry of this Order.

                               IV. Conclusion

        Accordingly, for the reasons stated above, Defendants’ motion for

 judgment on the pleadings (ECF No. 6) is GRANTED IN PART and

 DENIED IN PART.

        Specifically, as to Counts I (Unreasonable Search and Seizure) and

 II (Excessive Force) against Defendants Bartynski, Holcomb and

 Edwards in their individual capacities, the motion is DENIED, with the

 exception that, to the extent Count II alleges a Fourteenth Amendment

 violation, the motion is GRANTED, and that claim is DISMISSED.

        As to the Monell claim alleged in Count III, against the City of

 Highland Park, the Plaintiff has agreed to dismiss this claim, so it will
 be DISMISSED WITHOUT PREJUDICE. Plaintiff is ORDERED to

 file a notice of voluntary dismissal with respect to the claim described

 above within seven (7) days within the entry of this Order.

        The motion is GRANTED as to Count IV for False Arrest and

 Imprisonment, Count V labeled Ethnic Intimidation, and Count VI

 Assault and Battery, and those Counts are DISMISSED WITHOUT

 PREJUDICE as against Defendant City of Highland Park. Defendant

 City   of   Highland   Park    is   therefore   DISMISSED          WITHOUT

 PREJUDICE.


                                      17
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.122   Page 18 of 19




       As to the individual claims under Count V (Ethnic Intimidation)

 and Count VII (Gross Negligence), the Plaintiff has agreed to dismiss

 those claims, so they will be DISMISSED WITHOUT PREJUDICE as

 against Defendants Holcomb, Edwards, and Bartynski. Plaintiff is

 ORDERED to file a notice of voluntary dismissal with respect to the

 claims described above within seven (7) days within the entry of this

 Order.

       As to Plaintiff’s claims against Defendants Holcomb, Edwards, and

 Bartynski for False Arrest and Imprisonment (Count IV), Intentional

 Infliction of Emotional Distress (labeled as Count V), and Assault and

 Battery (Count VI), Defendants did not move for judgment on the

 pleadings as to these claims.

       In summary, the remaining Counts in the Complaint are as follows:
 Counts I (Unreasonable Search and Seizure) and II (Excessive Force)

 under the Fourth Amendment only as to all individual Defendants;




                                      18
Case 2:19-cv-13386-TGB-EAS ECF No. 14 filed 09/18/20   PageID.123   Page 19 of 19




 Count IV (False Arrest and Imprisonment) against all individual

 Defendants; Count V (Intentional Infliction of Emotional Distress)

 against all individual defendants; and Count VI (Assault and Battery)

 against all individual defendants.



 SO ORDERED.



 DATED: September 18, 2020.




                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      19
